FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 8, 2008
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

    v.                                                    No. 08-5045
                                               (D.C. No. 4:07-CR-00023-TCK-1)
    A. C. ANDERSON,                                       (N.D. Okla.)

                Defendant-Appellant.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and TYMKOVICH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appellate waiver contained in defendant’s plea agreement. Through counsel,

defendant filed a response in which he agreed that his appeal fell within the scope

of the waiver in his plea agreement, that his waiver was knowing and voluntary,

and that none of the conditions that would make the waiver unenforceable existed.



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
Because defendant does not contest the government’s motion to enforce the plea

agreement, the motion is GRANTED and the appeal is DISMISSED.


                                     ENTERED FOR THE COURT
                                     PER CURIAM




                                       -2-